Title: To Thomas Jefferson from Samuel Smith, 15 April 1792
From: Smith, Samuel
To: Jefferson, Thomas


          
            Sir
            Baltimore 15th. April 1792
          
          The Enclosed publication has appear’d in the Philadelphia Papers. From its Nature (If fully Insisted on) It seems to Exclude all American Exports in our Own Bottoms going to England.—You will confer a very particular favor by informing me What your Opinion is on this Subject and whether the Clause of the Navigation Act will go to the prevention of American Ships Carrying American produce to Great Brittain &c. &c. I have the Honor to be Sir Your obdt. Servt.,
          
            Sam Smith
          
        